DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 17/027,626 and is in response to Applicant Arguments/Remarks filed 02/18/2021.
Claims 1-20 are previously pending, of those claims, claims 1 and 20 have been amended.  All amendments have been entered.  Claims 1-20 are currently pending and have been fully considered.

Information Disclosure Statement
The reference JP 2005500940 A on the IDS dated 11/19/2020 has been marked as not being considered as it does not include a legible copy of the foreign patent pursuant 37 CFR 1.98.  Specifically pages 2-25 of the foreign patent document for JP 2005500940 A that has been submitted is blank. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by NEWMAN (US 2017/0225588 A1).
With respect to claims 1 and 20.  NEWMAN teaches a modular battery assembly that includes a plurality of battery packs (paragraph 0009).  The battery packs include attachment mechanisms configured to irremovably attach the battery container to a chassis of a vehicle (paragraph 0009).  There is a chassis 14A which includes a plurality of cross rails 36 that separate the space between the side rails 32 and end rails 34 into a plurality of bays 22A (paragraph 0026).  Each bay 22A is configured to receive a battery pack 20 (paragraph 0026).  The cross rails 36 are rigid and provide structural integrity to the frame structure 30 in order to protect the battery packs 20 from damage during a collision (paragraph 0026) in this way the battery packs 20 themselves may omit an internal frame structure, resulting in a lighter and easier to handle component (paragraph 0026).  The side rails 32 are taken to be analogous to the claimed pair of longitudinal side rails, and are a part of the chassis of the vehicle, and therefore are taken to form a portion of a framework of the vehicle and provide structural support to the vehicle (paragraph 0026 and Figure 2). The end rails 34 are taken to be the claimed forward and rear support elements that are disposed laterally between each of the side rails and connected to each of the two side rails (Figure 2).  The cross rails 36 are taken to be analogous to the claimed plurality of lateral support structures (Figure 2).  There are then a plurality of individual battery packs 20, which are taken to be the claimed individual battery modules, that are each individually connected to side rails via attachment areas 26 and 28 (paragraph 0034).  
With respect to claim 7.  As seen in Figure 2, the plurality of battery modules are disposed to be parallel to the axis of the front and rear support elements, and perpendicular to the side rails.  Further since the battery packs 20 have a generally rectangular shape, at least one axis of the packs will be parallel to the longitudinal axis of the framework, and another axis will be parallel thereto.  Further the battery packs may be arranged in other manner, so that one or more packs 20 may be positioned parallel to a longitudinal direction of the vehicle (paragraph 0030).  
With respect to claims 8 and 10.  NEWMAN teaches that the battery assembly include a control section 38 that includes control and power circuits, and other electronics which control the energy from the storage devices 18 (paragraph 0028).  The battery pack 20 may include electrical connectors 48 (paragraph 0038).  The electrical connects 48 are connected to the control section 38, so that the energy stored in the storage devices 18 may be used by the vehicle 10 (paragraph 0038).    
With respect to claim 9.  NEWMAN teaches bus bars may connect the terminals of the electrical connectors 48 (paragraph 0039).  Each bus bar 50 may be a high voltage connection configured to transport electrical current from the electrical storage devices 18 (paragraph 0040).  In addition to the bus bars, a low voltage line 51 may be used to allow the battery packs 20 and associated controls to share data (paragraph 0040).  This low voltage line 51 is taken to be the claimed wire buses.  
With respect to claim 15. NEWMAN teaches the attachment parts 26 formed on the chassis 14 and second attachment parts on the battery packs 20 (paragraph 0024).  The attachment parts 26, 28 form a latching mechanism (paragraph 0035).  A striker may be positioned on the chassis and a receiving member with latching hoots may be 
With respect to claim 16.  NEWMAN teaches that each battery pack 20 is movable into and out of the bay 22 in order to facilitate attachment and removal of the battery pack 20 to and from the vehicle (paragraph 0024).  
With respect to claim 17-18.  NEWMAN teaches a vehicle 10 which includes a body 12, a chassis 14, and a battery system 16 (paragraph 0021).  The body includes features that form the passenger compartment and exterior shell of the vehicle 10, the body is then supported on and by the chassis 14 (paragraph 0021).  The vehicle is an electric vehicle (paragraph 0022).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEWMAN (US 2017/0225588 A1) in view of KIM (US 10,741,809 B2).
Claim 2 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a1) in view of NEWMAN.  NEWMAN does not explicitly teach one or more longitudinal support members where one end is connected to a center portion of a support structure, and the other end is connected to a center portion of the lateral support structure.  
KIM teaches a vehicle battery case (abstract).  The battery case may include at least auxiliary longitudinal members 310 disposed between the battery accommodation space and the auxiliary transverse member 210 (column 4 lines 30-33). When a collision occurs at the rear of the vehicle, the auxiliary transverse member 210 and the auxiliary longitudinal member 310 may primarily absorb collision shock, thus preventing the shock from being directly transferred to the battery, thereby more effectively protecting the battery (column 4 lines 33-38).  
NEWMAN teaches an area at the rear of the chassis 14A that includes a cross beam (Figure 2).  The interior end rail 34 in Figure 2 connected to the cross structure is taken to be analogous to one of the claimed lateral support structures, and the exterior end rail 34 connected to the cross structure is taken to be analogous to the claimed rear support element.  At the time the invention as filed one having ordinary skill in the art would have been motivated to substitute this cross structure formed at the rear of the chassis of NEWMAN, with the longitudinal members 310 as taught by KIM, as this is a .  

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEWMAN (US 2017/0225588 A1) and NISHIKAWA (US 5,501,289).
Claim 3 is dependent upon claim 1, which is rejected above under 35 U.S.C. 102(a1) in view of NEWMAN.  However, NEWMAN does not explicitly teach a top plate and a bottom plate.
NISHIKAWA teaches a floor structure of an electric vehicle powered by batteries mounted thereon (abstract).  The floor structure 100 includes an upper unit 1 and a lower unit 13 which are united to constitute a double floor structure (column 3 lines 5-7).  As seen in Figures 1 and 3 the upper unit 1 is formed over the side and support members, and as seen in Figures 1 and 5 the lower unit is formed to cover the same side members and support elements.  The upper and lower units are tightly coupled and mated, so that the assembled structure can have a sufficient resistance against head on and rear end collisions (column 5 lines 3-7).  The container 11 holding the batteries then form an enclosed chamber, and thus even if a liquid spill occurs due to a vehicle collision, the container 11 can hold the liquid (column 5 lines 14-18).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to combine the upper and lower structures, the double floor structure of NISHIKAWA, with the battery assembly of NEWMAN, as this is a combination of known prior art elements in order to achieve predictable results, as both NEWMAN and NISHIKAWA teaches battery systems for vehicles that are concerned with protecting the batteries in the case of collisions (see NEWMAN paragraph 0026 and NISHIKAWA column 5 lines 3-17) and NISHIKAWA then teaches that such a double floor structure will help protect the system in the event of a collision (column 5 lines 3-7) as well as having the further benefit of containing any spill of liquid that might occur during such a collision (column 5 lines 15-17).  
Claim 14 is dependent upon claim 3.  NISHIKAWA teaches that there is a connecting structure for connecting portions of the lower unit 13 to the portions of the upper unit 1 (column 7 lines 27-29).  These are taken to be the connection points (see also Figure 11).  

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEWMAN (US 2017/0225588 A1) in view of TARLAU (US 2018/0097265 A1).
Claim 4 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a1) in view of NEWMAN, and claim 5 is dependent upon claim 4.  NEWMAN teaches each battery pack 20 includes a cooling connector 52 which is configured to connect the battery pack to a flow of coolant for controlling a temperature of the electrical storage devices 18 in the associated battery packs (paragraph 0041).  A cooling channel 54 may be formed adjacent to the bus bar 50 to provide a connecting 
TARLAU teaches a battery pack 140 (paragraph 0023).  The battery pack is divided into smaller functional units (paragraph 0025).  The batteries are then electrically connected together (paragraph 0025).  Liquid cooling then may be desirable for the battery pack configurations by providing efficient heat transfer (paragraph 0035).  Figures 4A and 4B then illustrate a coolant system and subsystem used with a battery pack 140 (paragraph 0036).  Within the battery pack the coolant system may circulate the coolant, for example to the battery modules (paragraph 0037).  Liquid coolant may be pumped through a heater or a cooler (paragraph 0042).  The heater may raise the temperature of the coolant when necessary, for example, when the vehicle and/or the housing enclosure is at a temperature lower than operating temperature (paragraph 0042).  The heater may raise the temperature of the coolant when necessary, for example, when the vehicle and/or housing enclosure is at a temperature lower than operating temperature (paragraph 0042).  The cooler may lower the temperature of the coolant when necessary (paragraph 0042).  The cooler may include a heat exchanger (paragraph 0042).  The coolant subsystem may circulate coolant within the battery modules 210 (paragraph 0043).  Within each battery modules are cooling channels (paragraph 0046).
At the time the invention as filed, one having ordinary skill in the art would have been motivated to substitute the coolant system of TARLAU for the battery assembly of NEWMAN, as TARLAU teaches the benefits of such a system is that it is able to 
Claim 6 is dependent upon claim 4.  TARLAU teaches that the coolant is pumped through heater and/or a cooler (paragraph 0042).  Such a cooler may include at least a heat exchanger (paragraph 0042).  The coolant is then subsequently passed through a coolant inlet and may heat and/or cool the battery modules (paragraph 0042).  Such a system is placed on an electric vehicle 100 (paragraph 0022).  Therefore the heater or cooler of TARLAU is taken to be part of the vehicle, and such a heater or cooler is a temperature control system.  Therefore these heater and coolers are taken to be the claimed vehicle temperature control system.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEWMAN (US 2017/0225588 A1) in view of NIERHOFF (WO 2017/207125 A1).
Claim 11 is dependent upon claim 9 which is rejected above under 35 U.S.C. 102(a1) in view of NEWMAN.  NEWMAN teaches the plurality of lateral support structures, and formed over top, the bus bar 50 (Figures 4-5).  NEWMAN does not explicitly teach where the lateral support structures include an opening such that the wire passes through the opening to connect to module and other components.
NIERHOFF teaches a battery housing for a vehicle battery that includes a frame included in a base plate and cover plate, with at least one cross member located in a space enclosed by the frame (paragraph 0008).  The longitudinal support element has a cavity for receiving electrical cables (paragraph 0021).  The cavity advantageously provides a receptacle for the wiring of the battery modules, this enables cable routing in 
At the time the invention was filed one having ordinary skill in the art would have been motivated to include a cavity for receiving the wiring of the battery modules formed with the support elements as taught by NIERHOFF for the battery assembly of NEWMAN, as NIERHOFF teaches that such a structure is advantageous for allowing spatial separation of the cable and the coolant, which increases the safety of the housing (NIERHOFF paragraph 0021).  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEWMAN (US 2017/0225588 A1) and NISHIKAWA (US 5,501,289) as applied to claim 3 above, and further in view of KIM (US 10,741,809 B2).
Claim 12 is dependent upon claim 3 which is rejected above under 35 U.S.C. 103 in view of NEWMAN and NISHIKAWA.  NISHIKAWA teaches lower unit 13 (column 3 lines 5-8).  The lower unit includes at least a rectangular panel 14 (column 3 lines 64-66).  However NISHIKAWA does not explicitly teach that the bottom plate comprises a sacrificial impact layer.  
KIM teaches a vehicle battery case that includes at least a lower panel (abstract).  The lower panel includes a transverse member 200 and longitudinal member 300 (column 3 lines 40-44).  The transverse member is disposed on the lower pane, and may increase the transverse rigidity of the battery case, and a plurality of such 
At the time the invention as filed one having ordinary skill in the art would have been motivated to include the transverse and longitudinal members on the bottom plate as taught by KIM for the bottom panel of NEWMAN and NISHIKAWA, as KIM teaches that such structures are beneficial in order to increase the rigidity of the bottom panel and overall structure (KIM column 4 lines 1-6).  The combination of the transverse and longitudinal members of KIM on the lower panel and lower unit 13 of NISHIKAWA is taken to meet the limitation for the bottom plate which would comprise a sacrificial impact layer.  In this case the bottom panel of this structure is then taken to be the sacrificial impact layer.  Neither KIM nor NISHIKAWA would teach that such a layer would prevent damage beyond the impact layer.  However, the limitation of “such that an impact to the bottom plate does not damage the bottom plate beyond the sacrificial impact layer” is a statement of intended use and is not being given patentable weight.  In this case since the above noted combination of KIM and NISHIKAWA teaches discrete layers, it would be capable of having damage being isolated to just the lower layer, since they are discrete parts.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEWMAN (US 2017/0225588 A1) and ASHRAF (US 10,131,381 B2).
Claim 19 is dependent upon claim 18 which is rejected above under 35 U.S.C. 102(a1) in view of NEWMAN.  NEWMAN teaches the vehicle is an electric vehicle (paragraph 0022).  However, NEWMAN does not explicitly teach that the electric vehicle platform is self-contained vehicle platform comprising at least a drive system, and a suspension system integrated within the platform.  
ASHRAF teaches a front end that can be configured to receive a drive assembly, and a suspension assembly which comprises a suspension sub assembly 214 and 216 to the underbody 100 (column 9 lines 10-16).  ASHRAF teaches an underbody with a middle portion that can be continuous which can increase a resistance of the underbody to twisting during impact (column 5 lines 14-18).  Such an underbody can benefit from the strength and stability of the vehicle structure in which the chassis is integral with the body design, and provide greater flexibility by allowing various components to be placed onto the underbody 100 (column 5 lines 19-24).
At the time the invention was filed one having ordinary skill in the art would have used the underbody which includes the suspension and drive system as taught by ASHRAF to include the battery assembly of NEWMAN as AHSRAF teaches that such a system is beneficial as it allows for greater flexibility in the design, as well as benefiting from the strength and stability of the monocoque design (ASHRAF column 5 lines 19-24).  

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant Arguments/Remarks, filed 02/18/2021, with respect to the rejection(s) of claim(s) 1 and 20 under 35 U.S.C. 103 in  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NEWMAN (US 2017/0225588 A1).
On page 7 of Applicant Arguments/Remarks Applicant argues that KIM is directed to a battery case that is designed to be inserted inside a vehicle.  On page 8 of Applicant Arguments/Remarks Applicant argues that claim 1 and 20 require the amended limitation that “each of the longitudinal side rails forms a portion of a framework of a vehicle and wherein each of the longitudinal side rails provide structural support to the vehicle”.  In contrast, Applicant argues that the pack such as disclosed by KIM would be a separate element that can be inserted into a vehicle framework.  This argument is persuasive.  However, new grounds of rejection are made in view of NEWMAN.
NEWMAN teaches a chassis that includes cross rails 36, end rails 34, a plurality of bays 22A for battery packs 20, and side rails 32 (paragraph 0026).  Therefore NEWMAN teaches the chassis, which includes the rails 32, as a portion of a framework of a vehicle.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722